Citation Nr: 0215627	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-15 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
duodenal ulcer disease.

2.  Entitlement to a compensable evaluation for the 
postoperative residuals of an ingrown toenail of the right 
great toe.

3.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a psychiatrist


ATTORNEY FOR THE BOARD

K. Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952, and again from May 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied an increased evaluation 
for duodenal ulcer disease, and from an August 1998 rating 
decision of the same RO which denied a compensable evaluation 
for the postoperative residuals of an ingrown toenail of the 
right great toe and declined to find that new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  

The Board initially reviewed the claims on appeal in December 
2000, and determined that the veteran had submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a psychiatric disorder, 
but remanded that issue, as well as the two other issues on 
appeal, to the RO for additional development.  The RO 
successfully completed the requested development, but 
continued in the denial of benefits sought.  Therefore, this 
matter is properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a psychiatric disorder which 
either began during service or within one year of his 
discharge from service.

3.  The veteran does not have a psychiatric disorder which is 
proximately due to or the result of a service-connected 
disability.

4.  The veteran has an ingrown toenail on the right great toe 
with loss of the distal part of the nail due to surgical 
intervention.  He has a normal gait and no functional 
impairment.

5.  The veteran has continuous moderate symptoms of duodenal 
ulcer disease for which hospitalization is not required.  He 
does not experience incapacitating episodes, anemia, or 
significant weight loss.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in, aggravated 
by, or caused by active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1133 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A psychiatric disorder does not exist that is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310 (2002).

3.  The criteria for a compensable evaluation for the 
postoperative residuals of an ingrown toenail of the right 
great toe have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.71, 4.71a, Diagnostic 
Code 5299-5282 (2002).

4.  The criteria for a disability evaluation higher than 20 
percent for duodenal ulcer disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.114, 
Diagnostic Code 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a supplemental 
statement of the case dated in June 2002.  He had also been 
notified on numerous occasions throughout the course of this 
appeal of the evidence needed to substantiate his claims on 
appeal.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining any 
needed evidence.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
numerous physical examinations.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran presented testimony 
through his wife before an RO hearing officer in June 1978, 
and allowed  his psychiatrist to present testimony on his 
behalf before an RO hearing officer in October 1999.  In 
March 2001, the veteran withdrew his most recent request for 
a personal hearing and requested that the issues on appeal be 
decided by the Board based on the evidence of record.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  


I.
Service Connection for a
Psychiatric Disorder

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.  Additionally, disability which is proximately due to or 
the result of a service-connected disability shall be 
service connected.  See 38 C.F.R. § 3.310(a).

The veteran seeks service connection for a psychiatric 
disorder, including a psychosis, which is deemed to be a 
chronic disease under 38 C.F.R. Section 3.309(a).  Because 
psychoses are chronic diseases, service connection may be 
granted under 38 C.F.R. Section 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in July 1952 and again in February 1956, the 
evidence must show that his psychiatric disorder manifest to 
a degree of ten percent by February 1957, in order for 
service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The veteran contends that he experienced anxiety and 
nervousness during service and received psychiatric 
treatment during service.  As such, he requests service 
connection for a psychiatric disorder on a direct basis.  In 
the alternative, the veteran asserts that his current 
psychiatric disorder is the result of his service-connected 
duodenal ulcer disease.  Specifically, the veteran argues 
that the pain he experiences as a result of his 
gastrointestinal condition has caused severe nervousness 
over the years which has manifest in a psychosis.

The veteran's service medical records do not contain any 
complaints of or treatment for a psychiatric disorder, 
including anxiety and/or nervousness.  The veteran was 
discharged from service in February 1956, and was 
hospitalized for gastrointestinal problems in December 1958 
and again in June 1961.  The treatment records from these 
two hospitalizations do not contain any complaints of 
nervousness, anxiety or any other manifestation of a 
psychosis.  It is also of interest to point out that there 
is no mention in these records of difficulty soliciting 
information from the veteran and/or communicating with the 
veteran.

The veteran was hospitalized for the first time due to 
psychiatric complaints in October 1962.  He was 
uncommunicative at times, but related a history of insomnia, 
restlessness, and autism during service as well as current 
complaints of hearing voices and having difficulty sleeping.  
Although the veteran discharged himself without proper 
authority after only eight days, a provisional diagnosis was 
rendered of schizophrenic reaction, undifferentiated type, 
chronic, manifest by episodes of hyperkinesis alternating 
with psychomotor retardation, autism, visual and auditory 
hallucinations, inadequate and inappropriate affect, 
ambivalence, ideas of reference, and poor insight and 
judgment.  The veteran did not participate in psychiatric 
treatment following this hospitalization.

The veteran underwent his second psychiatric hospitalization 
during December 1963 and January 1964.  His wife admitted 
him to the hospital with complaints of his becoming 
aggressive and she related the psychiatric history to the 
treating psychiatrist.  The veteran was found to be very 
dull, evasive, and disinterested.  He was again found to 
have a schizophrenic reaction of undifferentiated type; his 
level of disability was deemed to be moderate and he was 
found to be competent upon discharge.  Again, there is no 
evidence of psychiatric follow-up subsequent to the 
veteran's discharge from the hospital.

The veteran underwent VA psychiatric evaluations in January 
1968, October 1969, January 1975, and December 1977.  At 
each examination, the veteran presented as out of touch with 
reality and his wife related all historical information as 
well as current symptomatology.  The veteran was diagnosed 
following each examination as having schizophrenia of 
undifferentiated type.

In January 1978, the veteran submitted two statements from 
fellow servicemen.  One stated that he recalled the veteran 
being treated for a nervous condition during service.  The 
other stated that he recalled the veteran being extremely 
nervous during service and not acting normal.

In June 1978, a statement was submitted from a physician who 
reported treating the veteran from May 1956 to December 
1956, for a duodenal peptic ulcer and nervous disorders 
which appeared after the ulcer.  Another physician reported 
treating the veteran since 1966 for peptic ulcer disease and 
anxiety neurosis.

The veteran's wife testified before an RO hearing officer in 
June 1978.  The veteran was present, but did not testify.  
The veteran's wife stated that one of the veteran's fellow 
servicemen had told her that the veteran was treated for his 
nervous condition during service.  She testified that the 
veteran had written her that he was having difficulties 
coping with the service.  The veteran's wife stated that she 
took the veteran to a physician approximately three months 
after his discharge from service because he was acting 
differently than he had prior to service.  She stated that 
he received treatment for his ulcer, that his stomach pains 
affected his nervousness, and that she believed his nervous 
condition was a result of his service-connected ulcer.  The 
veteran's wife testified that this belief was based upon 
medical opinions related to her by treating physicians.

It is noted at this juncture that the veteran was 
investigated for fraud beginning in 1976, due to his not 
reporting income and property ownership.  At that time, a 
complaint was lodged stating that the veteran owned several 
businesses and properties and was, in fact, a good 
businessman.  The veteran was found to have the reported 
businesses and properties.

In July 1998, the veteran presented with his wife at the 
office of a private psychiatrist for evaluation.  After 
evaluating the veteran for four days, a diagnosis of chronic 
schizophrenic disorder of an undifferentiated type was 
rendered and it was noted that post-traumatic stress 
disorder needed to be ruled out.  In October 1999, this 
psychiatrist presented with the veteran at a personal 
hearing before an RO hearing officer.  The veteran again did 
not testify.  The psychiatrist testified that he had 
reviewed previous evaluations of the veteran and believed 
the correct diagnosis to be depression with psychotic 
features secondary to the veteran's gastrointestinal 
condition.  He stated that he believed his initial 
assessment of schizophrenia was incorrect because the 
physical symptoms of gastrointestinal problems during 
service were probably the first manifestations of a 
psychiatric disorder which developed into the current 
psychosis.  The psychiatrist acknowledged that the veteran 
first complained of a nervous condition in 1962, but again 
stated that a psychiatric disorder could have been present 
with only physical manifestations during service.  The 
psychiatrist stated that there was also a possibility that 
the veteran had post-traumatic stress disorder.


Treatment records dated from 1997 through 2001 do not 
reflect treatment for a psychiatric disorder.  The veteran 
is seen on a fairly regular basis for check-ups for 
diabetes.  There is no mention in the records of difficulty 
eliciting responses from the veteran, communicating with the 
veteran, nor of any abnormal behavior.

The veteran underwent VA examination in July 2000, and was 
found to be malingering.  He presented as uncooperative and 
reported not even knowing his name.  When informed by the 
examiner that he could leave if he was not going to 
cooperate, the veteran began explaining his compensation 
claim for nervousness.  The examiner noted that the veteran 
suddenly presented a confused behavior which was clearly 
voluntary and he found no evidence of a thought or 
perceptual disorder.  A Global Assessment of Functioning 
score of 75 was assigned.

In January 2002, two VA psychiatrists reviewed the veteran's 
entire claims folder, discussed the records contained 
therein, and interviewed the veteran alone.  He complained 
of difficulty sleeping, noting dreams of a Korean soldier 
who was going to kill him.  The veteran's affect was found 
to be adequate, but markedly exaggerated; his mood was 
restless and depressed.  Although the veteran tried to 
appear disoriented, the examiners determined with various 
questions that he was, in fact, very well oriented to 
person, place and time.  The examiners found the veteran's 
presentation to be inconsistent with the medical treatment 
records for the main reason that treatment records do not 
reflect any difficulty in eliciting information from the 
veteran.  An Axis I diagnosis of malingering was rendered, 
but a Global Assessment of Functioning score was not 
assigned because of the elements of exaggeration.  The 
examiners noted that the veteran did not make one complaint 
regarding his gastrointestinal disorder and opined that 
there was no relationship between the veteran's emotional 
condition and his service, nor any relationship between his 
emotional condition and his peptic ulcer disease.

Given the evidence as outlined above, the Board finds that 
although there is evidence both in favor of the veteran's 
claim and against the veteran's claim, the preponderance of 
that evidence is against the claim of entitlement to service 
connection for a psychiatric disorder both on a direct basis 
and on a secondary basis.  There is no evidence of a 
psychiatric disorder during service.  Although the veteran's 
fellow servicemen recall that the veteran was nervous and 
had treatment during service, there are no records to 
corroborate the existence of psychiatric treatment.  The 
report of treatment from May 1956 to December 1956 states 
that "nervous disorders" appeared after the duodenal 
ulcer, but there is no suggestion that the nervous disorders 
were either a result of the ulcer disease or a psychosis 
related to service and manifesting within one year of his 
discharge from service.

The first evidence of a psychiatric disorder is the 
veteran's hospitalization in 1962, approximately six years 
after his discharge from service.  He carried a diagnosis of 
schizophrenic reaction and/or chronic schizophrenia of 
undifferentiated type with no medical opinion linking it to 
service and/or to his duodenal ulcer disease until October 
1999, when a psychiatrist testified that the veteran's 
actual diagnosis was depression with psychotic features as a 
result of his duodenal ulcer disease.  Since that time, 
three VA examiners have found the veteran to be malingering 
mainly because he presents for psychiatric evaluation as a 
completely different person as he presents for any other 
event, including treatment for his gastrointestinal disease.  
Nowhere in the treatment records is it suggested that the 
veteran cannot communicate; however, he presents at hearings 
and psychiatric examinations with a level of disinterest 
described as psychomotor retardation.  Because of these 
inconsistencies and the medical opinions of a panel of 
psychiatric experts that the veteran is malingering and does 
not have a psychiatric disorder related to either his 
service or to a service-connected disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder and it is hereby denied on a direct and 
on a secondary basis.

II.
Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.
Ingrown Toenail

The veteran's ingrown toenail of the right great toe has 
been evaluated under the criteria of 38 C.F.R. Section 
4.71a, Diagnostic Code 5282, as there is not a diagnostic 
code that sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the 
veteran.  The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§ 4.20.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the 
first two digits of that part of the rating schedule which 
most closely identifies the part, or system, of the body 
involved and adding "99" for the unlisted condition.  See 
38 C.F.R. § 4.27.


Diagnostic Code 5282 allows for the assignment of a 
noncompensable evaluation when there is evidence of a single 
hammer toe and a 10 percent evaluation when there is evidence 
of all toes being hammer-toed without evidence of a claw 
foot.  Foot disabilities are also rated based on evidence of 
weakness, pes planus, pes cavus, hallux valgus, hallux 
rigidus, and injury.

The veteran has no complaints of pain in his right toe unless 
he wears a shoe that is too tight; there is no evidence of 
functional impairment.  He walks with a normal gait and has 
no foot or toe deformity other than mild hallux valgus.  
There is loss of the distal part of the nail of the right 
great toe due to surgical intervention.  Photographs of the 
toenail taken in July 1998 in conjunction with VA examination 
reflect an ingrown toenail with fungus.  Upon examination, 
there was no pain on motion, edema, instability, weakness or 
tenderness.

Given the evidence as outlined above, the Board finds that 
the noncompensable evaluation assigned for postoperative 
residuals of a right great toe ingrown toenail is appropriate 
as only one toe is effected and there is no evidence of 
functional impairment, weakness or injury.  The potential 
application of other various provisions of Title 38 of the 
Code of Federal Regulations has been considered, whether or 
not they were raised by the veteran, as required by the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Schafrath v. Derwinski, 589, 593 (1991).  
The veteran, however, has submitted no evidence showing that 
his ingrown toenail has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation or that he has required periods of 
frequent hospitalization as a result of the toenail.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. Section 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran as a result of his 
ingrown toenail and his appeal in this regard is denied.
B.
Duodenal Ulcer Disease

The veteran's duodenal ulcer disease has been evaluated under 
the criteria of 38 C.F.R. Section 4.114, Diagnostic Code 
7305, which allows for the assignment of a 60 percent 
evaluation when there is evidence of severe disease with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss productive of 
definite impairment of health; a 40 percent evaluation when 
there is evidence of moderately severe disease with less than 
the symptoms described as severe but with impairment of 
health manifest by anemia and weight loss or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year; and, a 20 
percent evaluation when there is evidence of moderate disease 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration or with continuous 
moderate manifestations.

Treatment records show periodic treatment for abdominal pain.  
X-rays reveal normal gas patterns.  Upper gastrointestinal 
studies show peptic ulcer changes to the antroduodenal 
region, no active ulcer craters, and post-inflammatory 
changes at the first portion of the duodenum.  There were no 
significant changes noted between the clinical studies 
performed in February 1996 and in December 1998.  At a 
routine check-up in April 2001, the veteran related feeling 
well.

VA examination performed in September 1996 revealed only mild 
tenderness of the abdomen with no visceromegaly, ascites, 
anemia, hematosis, or melena.  The veteran reported using 
Tagamet and having no vomiting.  The veteran's pain was 
described as mostly epigastric.

Given the evidence as outlined above, the Board finds that 
the 20 percent evaluation assigned for continuous moderate 
manifestations is rather generous as there is only evidence 
of periodic complaints of abdominal pain.  Accordingly, the 
assignment of a higher evaluation is denied.  The Board 
specifically finds that there is no evidence of recurring 
incapacitating episodes and there is no evidence of anemia or 
significant weight loss so as to meet the criteria for the 
assignment of a higher evaluation. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his gastrointestinal disease and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Although the Board does not doubt that limitation 
caused by periodic abdominal pain would have an adverse 
impact on employability, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore, the Board denies the assignment of a disability 
evaluation higher than 20 percent for duodenal ulcer disease 
on either a schedular or extra-schedular basis.
ORDER

Service connection for a psychiatric disorder, to include as 
secondary to service-connected duodenal ulcer disease, is 
denied.

A compensable evaluation for postoperative residuals of an 
ingrown toenail of the right great toe is denied.

A disability evaluation higher than 20 percent for duodenal 
ulcer disease is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

